Citation Nr: 1611977	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-21 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death, to include as due to in-service asbestos and lead-based paint exposure.

2. Entitlement to Dependent's Educational Assistance benefits under 38 U.S.C.A. Chapter 35. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1949 to November 1952. He died in October 2008. The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

Further, this matter was before the Board in November 2012. Unfortunately, there has not been substantial compliance with the prior remand directives. Accordingly, another remand is required at this time. See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Appellant if further action is required.




REMAND

A review of the record indicates that additional development is necessary prior to adjudication of the Appellant's claims.

First, this case was remanded by the Board in November 2012. A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand orders. Id. at 271. This imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. 

In the November 2012 remand, the RO was instructed to obtain a medical opinion as to the cause of the Veteran's death. The remand directives included a series of questions to be addressed by the medical examiner in light of certain evidence. Specifically, the medical examiner was instructed to answer one set of questions if it was found that the Veteran was exposed to asbestos while in-service; one set of questions if it was found that the Veteran was exposed to lead-based paint while in-service; and one set of questions addressing a medical treatise to be provided by the Appellant regarding the relationship between lead poisoning and renal cancer. 

Further development by the RO did not uncover evidence regarding the Veteran's in-service exposure to asbestos or lead-based paint, primarily because the Veteran's service records were destroyed in a 1973 fire at the National Personnel Records Center. The claims file does contain the medical treatise provided by the Appellant. However, it does not appear that the RO attempted to secure a medical opinion regarding the cause of the Veteran's death upon receipt of the Appellant's evidence.

Further, the Board is mindful that, in a case such as this where service records are unavailable, VA has a heightened obligation to assist the Appellant in the development of her claims. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). Given the body of evidence speaking to the Veteran's history of renal cancer, and his lay testimony regarding in-service asbestos and/or lead-based paint exposure, the Board finds sufficient evidence exists to request a medical opinion on service connection at this time.  

Finally, the Board may not properly review the Appellant's claim for Dependent's Educational Assistance benefits until the AOJ further develops and adjudicates the remanded claim for service connection for cause of the Veteran's death. Here, the Appellant's claim for Dependent's Educational Assistance benefits is inextricably intertwined with her assertion that the Veteran's cause of death is related to service, as granting her service connection claim directly impacts her claim for Dependent's Educational Assistance benefits. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994). As such, the Appellant's claim for entitlement to Dependent's Educational Assistance benefits must also be remanded at this time.

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion regarding the cause of the Veteran's death from a VA examiner. The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred. The examiner should address each of the following:

a. Is it at least as likely as not (50 percent probability or more) that the Veteran, during his lifetime, developed a pulmonary disorder as a result of his reported in-service asbestos exposure, and if so, what is the diagnosis?  

b. As to each diagnosed pulmonary disorder, is it at least as likely as not (50 percent probability or more) that it began in service, was caused by service, or is otherwise related to service, to include exposure to asbestos or led-based paint?
 
c. As to each diagnosed pulmonary disorder, is it at least as likely as not (50 percent probability or more) that it caused or contributed substantially or materially to the Veteran's cause of death?

d. As to renal cancer, is it at least as likely as not (50 percent probability or more) that it began in service, was caused by service, or is otherwise related to service to include related to exposure to asbestos or lead-based paint.

e. As to renal cancer, is it at least as likely as not (50 percent probability or more) that it caused or contributed substantially or materially to the Veteran's cause of death?

The medical examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

2. Readjudicate the claims on appeal. If the benefits remain denied, issue a supplemental statement of the case to the Appellant and her representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




